Citation Nr: 1531113	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  01-03 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Entitlement to service connection for back disorder.

2.  Entitlement to service connection for right shoulder disorder.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), to exclude periods of temporary 100 percent from January 3, 2007 to March 1, 2007, and from November 12, 2009 to February 1, 2010.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1985 to June 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating decision denying entitlement to service connection for right shoulder disorder, a December 2001 rating decision denying a disability rating in excess of zero percent for PTSD, an April 2008 rating decision denying service connection for back disorder, and a November 2011 rating decision denying entitlement to a TDIU.

The issues of service connection for right shoulder disorder and increased rating for PTSD were previously before the Board in July 2004, at which time the Veteran's claims were remanded to provide the Veteran with notice pursuant to the Veterans Claims Assistance Act of 2000, a Board hearing for both issues, and an examination for his right shoulder condition.  The Board notes that the Veteran, through his representative, withdrew his request for a Board hearing on May 16, 2011.  The case was again before the Board in March 2012, along with a claim for service connection for back disorder.  At that time, the Board again remanded the Veteran's claims to obtain additional medical records and medical opinions.   The Board finds that the requested actions were completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of increased rating for right fibula condition was also before the Board in March 2012, at which time the Board granted an earlier effective date for the Veteran's 20 percent rating for that condition.  The record does not show that the Veteran appealed that part of the Board's decision.  Therefore, that issue became final and is not before the Board.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine is related to service.

2.  The Veteran's right shoulder arthritis is related to service.

3.  The Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.

4.  The Veteran's service-connected disabilities prevent him from obtaining or maintaining a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 1131 (2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for right shoulder arthritis have been met.  38 U.S.C.A. § 1131 (2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for a 70 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.129, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for the assignment of TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Back Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Veteran contends that his current back condition, specifically a diagnosis of degenerative disc disease of the lumbar spine, is related to back pain he experienced in service.  He alternatively contends that his back pain is secondary to his service-connected right ankle disability.

The Veteran's claims file contains numerous medical treatment records documenting his ongoing treatment for back pain, in which the Veteran claims that his back pain originated in service.  However, no treatment provider has purported to relate his back condition directly to the back pain treated in service.  Rather, the pertinent evidence comes from VA examinations provided to the Veteran and from private reports submitted by the Veteran.

The Veteran was provided with a VA examination in June 2009 to address whether his back condition is related to his right ankle disability.  The Veteran reported experiencing lower back pain, but did not provide a history of the condition.  Following physical examination, the examiner diagnosed the Veteran with chronic recurrent lumbar back strain. The examiner opined that the Veteran's lumbar back condition was not caused by or aggravated by his right ankle condition, since there was no leg length discrepancy of the lower extremities, no malunion, or non-union, or inequality between the right and left lower extremities.  

In support of his claim, the Veteran submitted the opinion of Dr. P.C., which stated that the Veteran's current lumbosacral symptoms are more likely than not related to his in-service injuries.  Specifically, Dr. P.C. explained that the Veteran's service-connected right ankle condition caused an antalgic gait for at least two years which in turn resulted in the accelerated degenerative findings in his lumbar spine.  Dr. P.C. further noted that VA rheumatologists had also opined that the Veteran's degenerative disc disease was as likely as not caused by his altered gait due to his ankle condition.  Dr. P.C. proffered his opinion following a thorough review of the Veteran's in-service and post-service medical records.

The Veteran's medical records are consistent with Dr. P.C.'s opinion in that there are numerous treatment records documenting his ongoing back pain.  Additionally, an October 24, 2007 treatment record shows that the Veteran's treatment providers opined that his degenerative disc disease was as likely as not related to his altered gait caused by his right ankle condition.

In light of the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current low back disorder, diagnosed as degenerative disc disease of the lumbar spine, is etiologically related to his service-connected right ankle disorder.  Therefore, the Veteran is afforded the benefit of the doubt and his claim for service connection for degenerative disc disease of the lumbar spine is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Service Connection for Right Shoulder Disorder

The Veteran contends that he has had constant pain in his right shoulder since injuring it in service, and therefore, his current right shoulder condition is related to the subacromial bursitis diagnosed in service.  The Veteran's service treatment records show that he was initially treated for right subacromial bursitis in April 1988 and received two steroid injections prior to his discharge in June 1988.  The Veteran filed for service connection for a right shoulder condition in July 1988.  At August 1988 VA examination, he reported that he continued to have pain in his right shoulder.

The Veteran's post-service medical treatment records show that he has received on-going treatment for right shoulder pain since September 1992, with his pain being variously diagnosed as bursitis, tendonitis, and rotator cuff injury.  A March 2001 MRI showed evidence of acromioclavicular joint arthritis and subdeltoid bursitis.  A February 2003 MRI showed evidence of a partial-thickness tear of the supraspinatus tendon (i.e. rotator cuff tear).

In support of his claim, the Veteran submitted a private opinion from Dr. P.C., which indicates that the Veteran's current shoulder condition is related to service.  In support of his opinion, Dr. P.C. explained:

"The pattern of symptoms seen in subacromial bursitis typically occurs in conjunction with other pathology such as rotator cuff tears or an impingement syndrome, and the differentiation between a rotator cuff tear, rotator cuff tendonitis, and subacromial bursitis usually cannot be made on the basis of history and physical exam alone.  Indeed a 2001 MRI of the right shoulder demonstrated evidence of degeneration of the supraspinatus tendon and degenerative changes of the acromioclavicular joint.  The report states, 'THERE IS MILD INTRASUBSTANCE HIGH SIGNAL NOTED IN THE DISTAL PORTION OF THE SUPRASPINATUS TENDON WHICH COULD BE INDICATIVE OF SOME DEGENERATION.'  This finding is indicative of injury to the rotator cuff mechanism in addition to the subacromial bursitis."

Accordingly, Dr. P.C. concluded that the Veteran's current right shoulder condition is more likely than not related to his in-service injury.

The Board notes that the Veteran was provided several VA examinations to address the nature and etiology of his right shoulder pain.  However, the Board finds those examinations to be inadequate, and therefore of no probative value, for various reasons.  Consequently, the only probative medical evidence of record supports the Veteran's claim for service connection.

Given that the probative medical evidence of record weighs in favor of the Veteran's claim, the Veteran complained of right shoulder pain up to and immediately after discharge from service, and the Veteran is competent to report his chronic right shoulder pain since service, the Board finds that service connection for right shoulder arthritis is warranted.

III.  Increased Rating for PTSD

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

PTSD is rated under Diagnostic Code 9411, 38 C.F.R. § 4.130.  Under that code, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, without routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).
 
A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.
 
A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.
 
A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.
 
The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The evidence reflecting the Veteran's condition comes mainly from his post-service medical treatment records, a report from a private doctor, Dr. M.C., and VA psychiatric examinations in May 2000, September 2003, October 2005, and April 2014.  The evidence shows that the Veteran has consistently reported symptoms such as anxiety, irritability, trouble concentrating, anger, and depression during the entire time period on appeal.  He also reported sleep-related symptoms such as difficulty falling or staying asleep, and nightmares.

The Veteran was consistently fully oriented, with good hygiene and a well-kempt appearance at all appointments.  His records further reflect that he had no audio or visual hallucinations during the time period on appeal.  The Board notes that the Veteran reported passive thoughts of suicide on two occasions.  See VA treatment records dated August 21, 2006, and October 13, 2006.

As to interpersonal relationships, the record shows that the Veteran had been previously married for two years, and has since maintained intermittent relationships with girlfriends.  At the April 2014 examination, the Veteran stated that he had been with his current girlfriend for over 5 years.  He was also intermittently living with his mother prior to her death and with his sister and brothers for a period of time.  See Treatment records dated December 17, 2002, and August 21, 2006.  The Veteran has two daughters, one of which he currently talks with often.  See April 2014 VA examination.  The record also shows that although the Veteran feels socially isolated, he has maintained relationships with a few friends.  See September 2003 VA examination; April 2014 VA examination; Treatment records dated October 9, 2007, January 23, 2008, and December 7, 2011.

As to the effect of his psychiatric condition on education and employment, the record shows that the Veteran has had several jobs since being out of the service, and his longest duration of employment was two to three years.  See May 2000 VA examination.  He last worked in 2000 at a help desk for the National Technical Team.  See September 2003 VA examination.  The Veteran has participated in several vocational rehabilitations programs during the period on appeal.  However, notably, in December 2008, the Veteran was denied VA Vocational Rehabilitation and Employment services since his "ongoing and severe PTSD symptoms, inability to respond to therapeutic intervention to the point that [he] can tolerate a skill and/or training program over the past two years," demonstrated that it was "not feasible to expect that [he] can train for, obtain or sustain employment."  VA letter dated December 24, 2008.  The record further shows that the Veteran attempted to attend community college classes on several occasions, but had difficulty concentrating in school and handling the stress of a full course load.  October 2005 VA examination; Treatment records dated October 24, 2007, May 22, 2009, August 13, 2009, February 9, 2011.

The record contains assignment of Global Assessment of Functioning (GAF) scores by the Veteran's psychiatric providers, ranging from 45, representing a range of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers) to 68, representing serious symptoms such as suicidal ideation, severe obsessional rituals, or frequent shoplifting, or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994); but see VA treatment record dated October 13, 2006 (assigning a GAF score of "40-31," representing major impairment in several areas such as work or school, family relations, judgment, thinking, or mood). The Board notes that use of the GAF scale has been abandoned in the fifth edition of the DSM because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice," and has been replaced by the World Health Organization Disability Assessment Schedule.  Diagnostic and Statistical Manual of Mental Disorders 16 (5th ed. 2013).  In this case, however, the fourth edition of the DSM was in use at the time the medical entries of record were made and thus, the GAF scores assigned remain relevant for consideration in this appeal.

In support of his claim, the Veteran submitted a report from Dr. M.C., indicating that his PTSD is completely disabling.  In support of his opinion, Dr. M.C. noted that the Veteran has been consistently unemployed since his active-duty service, and unable to function in occupational setting due to the severity of his psychiatric disease and symptoms.  Dr. M.C. further noted that the Veteran has had difficulty continuing his education and participating in vocational rehabilitation programs.  During examination, the Veteran was cooperative and appropriate with the interview.  His speech was normal, and there was no evidence of psychomotor agitation or retardation.  However, thought processing was tangential and circumstantial, with frequent rambling from topic to topic revolving around the in-service assault that he experienced.  Dr. M.C. noted that the Veteran's thought content contained passive suicidal ideation with formulation of a plan intermittently (but not during interview) and evidence of homicidal ideation (but not during interview).  Dr. M.C. also noted the following symptoms: diminished interest in previously enjoyed activities, feelings of detachment, hyperarousal, difficulty falling or staying asleep, outbursts of anger, overt and severe violence, hypervigilance, difficulty concentrating, and difficulty functioning in any aspect of his day-to-day life.  Ultimately, a GAF score of 30 was assigned.  Based on the above, Dr. M.C. concluded that "[t]here is no question that [the Veteran] has severe PTSD that has been completely disabling to him for an extended period of time...It is very clear that he is nonfunctional in many aspects of his life including the inability to engage in appropriate relationships and even simple social situations, let alone in an occupational setting.  The veteran is clearly and profoundly disabled directly from PTSD."

Dr. M.C. provided another opinion in May 2015, in which he noted that the Veteran continued to endorse symptoms of anxiety, irritable mood, sleep disturbance, hypervigilance, flashbacks, nightmares, and social isolation.  Additionally, he had no social contacts aside from his girlfriend and he even withdrew from her. Dr. M.C. again indicated that the Veteran had "chronic and pervasive mental illness that has been intractable.  His symptoms are extremely severe as he has been unable to work, progressively more socially isolated, suicidal, requiring inpatient hospitalization, and suffering from progressive symptoms of PTSD." 

Based on the above evidence, the Board finds that the Veteran is entitled to a 70 percent rating for his PTSD, but no more.  The Veteran's psychiatric condition is primarily manifested by anger, anxiety, depression, irritability, difficulty concentrating, and sleep disturbances.  Furthermore, he demonstrates occupational and social impairment with deficiencies in most areas.  However, the medical evidence of record contains no indication that the Veteran's symptoms are of such severity, frequency or duration as to cause total occupational and social impairment warranting a 100 percent rating.  To the contrary, the Veteran was consistently noted to be fully oriented, with normal hygiene and appearance.  While he reported mood-related symptoms such as irritability, anxiety, and depression, it was never noted to have been of such severity as to affect his ability to function independently and effectively.  In addition, the Board notes that throughout the period on appeal, the Veteran has maintained relationships with his family members, friends, and a girlfriend, demonstrating an ability to maintain some social relationships despite significant, even severe social impairments due to irritability, angry outbursts, and other symptoms described above.

The Board acknowledges that the most significant issue of record is evidence of repeated anger outbursts, particularly such that the police were called to handle the situation.  However, despite the Veteran's documented anger management concerns, his psychiatric treatment providers consistently determined that the Veteran was not a danger to himself or others.  Additionally, while the Board acknowledges that the Veteran was noted to have suicidal thoughts in August 2006 and October 2006, it was without an active plan or intent.  Consequently, there is no evidence that any suicidal ideation was of the severity, frequency, or duration as to result in total occupational and social impairment.

In addition, while the Veteran's private clinician indicated that he is completely disabled due to his psychiatric disorders, the Board finds that this evidence, when taken with the other evidence of record, does not support a finding that a 100 percent rating is warranted.  Specifically, the evidence of record shows that the Veteran does not demonstrate total social impairment.  As stated above, the Veteran consistently reported that he has friends, despite being otherwise isolated.  He has also indicated that he had good relationships with family and has established several romantic relationships with girlfriends during the period on appeal.  As such, it is clear from the record that the Veteran has maintained some effective social relationships.  The Board does not disagree that the Veteran's PTSD is indeed severe; however, based on the symptomatology shown, his condition is consistent with the 70 percent rating assigned.  Therefore, the Board concludes that he has not demonstrated total social impairment, and the criteria for a rating in excess of 70 percent for PTSD have not been met.

IV.  Entitlement to TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Based on this Board's decision granting an increased rating for PTSD to 70 percent, the Veteran meets the percentage requirements for eligibility to receive TDIU benefits.  38 C.F.R. § 4.16(a).  Consequently, the remaining question is whether the Veteran's service-connected disabilities preclude gainful employment.  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.341, 4.16(a), 4.19 (2014).

The record in this case shows ample evidence that the Veteran has been consistently unemployed since his military service, and unable to function in an occupational setting due to the severity of his psychiatric condition.  As discussed above, the Veteran was denied VA Vocational Rehabilitation and Employment services since his PTSD symptoms made it infeasible to expect that he could train for, obtain or sustain employment.  VA letter dated December 24, 2008.  The Board notes that the Veteran has been documented on several occasions to have inappropriate angry outbursts when seeking medical/psychiatric treatment or participating in rehabilitation programs.  The Veteran's psychiatric condition also causes him to be unwilling to take responsibility for his actions and to place blame on others.  See VA treatment records dated October 26, 2001; November 21, 2002; February 6, 2002; April 6, 2002; October 6, 2006. It is reasonable to conclude that such behavior would be present in an occupational setting and contributes to his inability to maintain employment.

Accordingly, the Board finds that the Veteran's service-connected PTSD renders him unable to secure maintain a substantially gainful occupation.  Therefore, entitlement to TDIU is warranted.
 
V.  Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2014).  The Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular evaluation is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App 111, 115 (2008).  Additionally, a Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) where the combined effect of multiple service-connected disabilities is exceptional and not captured by schedular evaluations.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In other words, if a comparison between the Veteran's disability level and symptomatology and the established criteria shows that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the rating associated with his psychiatric disorders, which is reflected by the assigned rating.  As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but found the lower ratings assigned appropriate because the rating criteria more closely described the Veteran's disability picture.  The Veteran's symptoms are primarily manifested by anger, anxiety, depression, irritability, difficulty concentrating, and sleep disturbances.  These are all symptoms encompassed by the schedular rating criteria.  Thus, the Board finds the rating criteria specifically contemplate the Veteran's psychiatric disability symptomatology, and referral is not warranted.

VI. VA's Duties to Notify and Assist

As to the Veteran's claims for service connection for lower back and right shoulder conditions, and entitlement to TDIU, those claims are being granted in full and therefore any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As to the claim for an increased rating for PTSD, the Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated in August 2004 is of record.  The RO has obtained pertinent medical records and the Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).  The Veteran was also provided with VA psychiatric examinations in May 2000, September 2003, October 2005, and April 2014.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case.


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted, subject to the laws governing payment of monetary benefits.

Entitlement to service connection for a right shoulder arthritis is granted, subject to the laws governing payment of monetary benefits.

Entitlement to an increased rating of 70 percent, but not higher, for PTSD is granted for the entire time period on appeal, subject to the laws governing payment of monetary benefits.

Entitlement to TDIU is granted.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


